Citation Nr: 0632372	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-05 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1967 to July 1970.

This matter is before the Board of Veterans Appeals on appeal 
of a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

In June 2005, the veteran appeared before the undersigned 
then Acting Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file.

FINDING OF FACT

The record contains credible supporting evidence of an in-
service stressor to support the diagnosis of post-traumatic 
stress disorder.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred during service.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.304 
(2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Given the favorable outcome of the appeal, no further action 
to ensure VCAA compliance is necessary.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that in Vietnam he served in locations 
that were frequently subjected to rocket attacks by the 
enemy. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection for post-traumatic stress 
disorder requires: (1) medical evidence diagnosing post-
traumatic stress disorder in accordance with § 4.125(a) of 
this chapter; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); 
Cohen v Brown, 10 Vet. App. 128 (1997).

On VA examination in November 2003, the examiner diagnosed 
post-traumatic stress disorder due to the veteran's Vietnam 
experiences.  Consequently there is an acceptable diagnosis 
of PTSD.

With regard to the validity of the in-service stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b).  When a veteran is found to 
have engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 
C.F.R. §§ 3.304(d), (f).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be 


corroborated by credible supporting evidence.  Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).

Accordingly, it must first be determined if the veteran 
engaged in combat with the enemy during his averred 
stressors.  VA's General Counsel has defined the ordinary 
meaning of the phrase "engaged in combat with the enemy" to 
mean that the veteran must have personally participated in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).

There veteran's service personnel file is for the most part 
unavailable.  The National Personnel Records Center reported 
in January 2003 that it had conducted an extensive and 
thorough search for those records without any success and 
indicated that any additional efforts to locate the records 
would be futile.  

The only evidence of record pertaining to the veteran's 
military service is his DD-214, which confirms service in 
Vietnam.  The form also shows that the veteran's military 
occupational specialty (MOS) was petroleum fuel specialist.  
Awards, medals, or decorations conclusively indicating combat 
are not indicated.  Although the veteran claims to have 
killed the enemy while on guard duty, he has not specifically 
contended combat service and, based on the foregoing, the 
preponderance of the evidence is against a finding that he 
engaged in combat with the enemy.  The veteran's stressors 
must therefore be verified.

As discussed, the veteran has indicated that while stationed 
in the Republic of Vietnam his locations came under rocket 
and mortar attacks by the enemy.  A citation shows that the 
veteran was awarded the Army Commendation Medal for service 
with the Headquarter and Headquarters Battery, 1st Infantry 
Division Artillery from January 31, 1968, to February 29, 
1968.  

Historical abstracts prepared by the Headquarters of the 1st 
Infantry Division Artillery indicate that it came under 
intermittent rocket attack between January and March 1968 
while at Lai Khe.  The reports document about 30 rocket 
attacks between February 13 and 29, 1968.  These attacks were 
also documented in the Daily Staff Journal of the Staff 
Officer from the Operations Section of the 1st Infantry 
Division Artillery.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the 
appellant, who had a non-combat MOS, claimed that he was 
exposed to enemy mortar attacks while stationed at Da Nang.  
Records for the veteran's unit corroborated the veteran's 
assertion that enemy rocket attacks occurred during the time 
he was stationed at Da Nang, but did not document his 
personal participation.  The U.S. Court of Appeals for 
Veterans Claims held that the veteran's presence with his 
unit at the time the attacks occurred corroborated his 
statement that he experienced such attacks personally.  The 
Court stated that the Board erred in interpreting the 
corroboration requirement too narrowly by requiring the 
veteran to corroborate his actual proximity to and 
participation in the rocket attacks on Da Nang. 

In accordance with the precedent opinion in Pentecost, the 
Board finds the veteran's presence with his unit at the time 
the rocket attacks occurred is supported by credible 
supporting evidence provided by the service department, 
including the award of the Army Commendation Medal, which 
specifically referred to the veteran's unit and the time he 
was with the unit, which coincides with the documentation of 
rocket attacks at Lai Khe for the same period of time. 

The third element required for service connection for PTSD is 
that there is medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  On VA 
examination in November 2003, the VA examiner linked the 
veteran's post-traumatic stress disorder to the stressful 
events in Vietnam.  The examiner indicated that the veteran's 
in-service stressors included the mortar and rocket rounds 
that hit his unit.  The Board therefore finds that the 
opinion is sufficiently consistent with the evidence of 
record and satisfies the requirement of a medical nexus.

On the basis of the evidence of record, all elements 
necessary to establish service connection for post-traumatic 
stress disorder have been met.  




ORDER

Service connection for post-traumatic stress disorder is 
granted.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


